DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 516/2022 are acknowledged. 

INFORMATION DISCLOSURE STATEMENT
2.     No new   Information Disclosure Statement has been submitted for review. 

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

MAINTAINED REJECTIONS
Claim Rejections- 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and  5-6 are  rejected under 35 U.S.C. 103 as being unpatentable over Wang Hui (CN107496201) in view of Brossard et al. (US 2019/0167541), Takeda et al. (US 2006/0204460), Yoshida et al. (US Patent 8,617,525) and  Maitra et al. (US 2009/0175915).
Wang Hui (CN107496201) (hereinafter Wang Hui) disclose a lipstick containing water and 51-71 % emollient, 13-17 % of hardening agent, 4-10 % of brightener, 2-3 % polyglyceryl 2-triisostearate, 2.01-4 % humectant. The hardener overlaps with the instant claims of 13-15 % and the brightener of the instant claimed 10-15 %. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Furthermore, it would have been within the purview of one of ordinary skill in the art to optimize the hardener and brightener for its stated benefits and intended purpose of providing desired hardness as well as brightness to the lipstick. Wang Hui disclose emollient such as polyoxyethylene glycol and hardener such as beeswax. The compositions contain glycerin which is also known as glycerol. Jojaba seed oil is disclosed as emollient. 
	Wang Hui does not disclose the emollient is from 20-40 %,  polyglyceryl-2 triisostearate in amounts of 10-15 %, inclusion of polyglcyeryl-2 diisostearate at 10-15 %, pigments 0.5-5 %, Lake 0.5-5 % and humectant of 10 %. 
	With regards the amount of polyglcyeryl-2 triisostearate, Brossard et al. (US 2019/0167541) (hereinafter Brossard et al.)  disclose w/o emulsions for making up the lips the compositions contain at least one polyglycerol (abstract). The polyglycerol ester may have both an emollient function and also function of stabilizing the aqueous phase dispersed in the fatty phase (para 0066). A polyglyceryl ester may be polyglyceryl-2 triisostearate (para 0069-0070). The first oil which may be polgyceryl-2 triisostearate, represents 1-15 % of the emulsion (para 0072). 
	With regards to polyglyceryl-2 diisostearate and amounts, Takeda et al. (US 2006/0204460) (hereinafter Takeda et al.) disclose lip gloss compositions Takada et al. disclose the upper limit of the amount of (D) is 55 parts by mass, preferably 50 parts by mass, and more preferably 40 parts by mass, whereas the lower limit is 20 parts by mass, preferably 30 parts by mass, and more preferably 35 parts by mass. If the amount exceeds the aforementioned upper limit, the adhesion is too strong and the spreadability is poor, which results in sticky feeling. If the amount is lower than the aforementioned lower limit, the storage stability is poor (para 0016). Part D is at least one hydroxy compound selected from those that include polyglcyerl-2 diisostearate and polyglycerol 2-triisostearate (para 0022 and claim 1). At least one implies there may be combination. The instant claims recite polyglcyerl-2 diisostearate at 10-15 % and polyglyceryl-2 triisostearate from 10-15 %, and the combination would be the lowest point 20 % to the highest 30 % of which the disclosure of Takeda et al. overlaps with. One would have been motivated to optimize the amount based on the desired adhesion, spreadability, and storage stability. 
	Yoshida et al. (US Patent 8,617, 525) (hereinafter Yoshida et al.) recognizes lipsticks and one or more oil agents (col. 5, lines 4-10 and col. 7, lines 8-10). Suitable polyesters include polyglyceryl 2 diisostearate and polyglcyeryl-2 triisostearate (col. 8, lines 1-5). Table 7 discloses use of polyglcyerl-2 diisostearate at 10 % and polyglcyerl-2 triisostearate at 15 % (table 7). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have both polyglyceryl-2 diisostearate and polyglcyerl-3 triisostearate present in overlapping amounts as claimed for use in the lipsticks of Wang Hui in view of the combined teachings of Takeda et al. and Yoshida et al.  One would have been motivated to do so to tailor the amounts such that the combined amount is not too low or too high such that the desired adhesion, spreadability and storage stability is achieved. 
	With regards to the amount of emollient, Maitra et al. (US 2009/0175915) (hereinafter Maitra et al.) disclose application of cosmetic to lips (paras 0002 and 0054) and lipsticks (and 0003)  and that emollients provide functional benefits of enhancing skin smoothness, reducing appearance of fine lines/wrinkles and moisturizing (para 0076). The amount can be from 0.1-50 % (para 0076). Examples include oils, mineral oils, and fatty acid esters (para 0076).It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to optimize the amount of emollient in the lipsticks of Wang Hui. One would have been motivated to do so for the stated benefit of enhancing skin smoothness, reducing appearance of wrinkles and moisturizing. It would have been within the purview of one of ordinary skill in the art to adjust the amount of emollient desired in the cosmetic for the stated benefits. 
	With regards to the pigments and Lake, Maitra et al. further disclose that coloring agents employed can be lakes, inorganic/organic pigments, pearlescent and dyes. Organic lakes have the advantage of imparting lively colors to the composition but are relatively unstable with respect to light, temperature or pH (para 0004). One or more pigments are included to alter the appearance of biological surface (para 0010). The pigment can be about 6.94 % (claim 40) and the pigment can be mixtures that include other pigments as well as aluminum lake (claim 3). With regards to the humectant, Maitra et al. disclose the compositions can include one or more of those selected from humectants (para 0084) wherein the amounts are those that are conventionally used in the cosmetic or pharmaceutical fields to achieve their intended purpose, for example they may constitute from 0.1-20 % (para 0084). The compositions can include humectants to enhance utility of the composition (para 0089). 

5.	Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang Hui (CN107496201) in view of Brossard et al. (US 2019/0167541), Takeda et al. (US 2006/0204460), Yoshida et al. (US Patent 8,617, 525) and  Maitra et al. (US 2009/0175915) as applied to claims 1-3 and 5-6 above, and further in view of De Clermont (WO 2018115918).
The modified Wang Hui has been discussed supra and does not disclose brightener selected from those such as squalene oil. However ,De Clermont (WO 2018115918) disclose examples of glossy oils (i.e., brightening) are hydrocarbon oils such as squalane (page 13, lines 1-5 and Ex. 1). The squalene can be 14.5 % (Ex. 1) or 6.14 (ex. 2-3). The compositions can be lipstick or lip balm (claim 19). It would have been prima facie obvious to one of ordinary skill in the art to have the brightener of Wang Hui be that of the glossy oil of squalene as taught by De Clermont et al. One would have been motivated to do so for to provide desired glossy (brightening) effects. 

6.	Claims 1 and 7  rejected under 35 U.S.C. 103 as being unpatentable over Wang Hui (CN107496201) in view of Brossard et al. (US 2019/0167541), Takeda et al. (US 2006/0204460), Yoshida et al. (US Patent 8,617, 525) and  Maitra et al. (US 2009/0175915) as applied to claims 1-3 and 5-6 above, and further in view of Hart (US 2012/0308500) and  Bauer et al. (US Patent 8,329,200).
The modified Wang Hui has been discussed supra and disclose the preservatives can be include from 0.1- 1 % and does not disclose preservative such as sodium benzoate, does not disclose spice such as vanilla, or antioxidant such as tocopherol. 
	Hart (US 2012/0308500) (hereinafter Hart) discloses lipstick for moisturizing the lips (para 0058) the lipsticks can include water or be anhydrous (para 0006). The lipsticks can contain spice such as vanilla at 0.3 % and flavoring agent from 0.01-2 %. The lipsticks can also include antioxidants such as tocopherol at 0.25 %. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to further include antioxidant tocopherol and flavoring agents in overlapping amounts for their stated benefits as an antioxidant and flavoring agent.  
	Wang Hui and  Hart do not disclose preservative such as potassium sorbate. 
	Bauer et al. (US Patent 8,329,200) (hereinafter Bauer et al.) disclose lipstick and Example 1 disclose preservatives can be at 0.58 % specifically. Preservatives include potassium sorbate (col. 35). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to include preservatives in overlapping amounts such as potassium sorbate as these are common preservatives to add to stick formulations as taught in Bauer. 

RESPONSE TO ARGUMENTS
7.	Applicants’ arguments have been considered and are not persuasive for the reasons below. 
Applicants argue that a critical feature of the claimed invention is that the weight percentage of humectant should be 10 % of lipstick, however, generally, the humectant in lipstick is only 2-5 % as the percentage disclosed in Wang Hui. Applicants argue that Maitra disclosed a range of 0.01-20 % but did not teach the claim composition of the lipstick to keep humectant at such a high level. Humectant is used to achieve a high level of water content and emollient and brightener provide a good stability of lipstick. Polyglyceryl-2-Triisostearate, Polyglyceryl-2-Diisostarate and their percentages are every important. The claimed lipstick of claim 1 and the benefits resulting from the claimed composition are not taught or suggested by the utilized prior art. 
In response, the Examiner respectfully submits that with regards to the argument that the benefits resulting from the claim composition is not taught by the prior art, the  reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant (see MPEP 2144 IV).Morita disclose humectants to enhance utility of the composition where it can be from 0.1-20 % which overlaps. The cosmetics disclosed in Maitra et al. are for improving the appearance of lips (para 0002) and include lipsticks (para 0003). Maitra et al. does not disclose that  lipsticks can’t have up to 20 % humectant but teaches that any excipients , ingredients or adjuvants include humectants and can constitute from  0.01-20 wt %.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Claim 6 recites the humectant comprises water and Example 1 of the instant specification teaches water below 10 % at 7 % and the 1,2 pentane diol at 1 %.Example 3 also  does not contain 10 % humectant. Example 2 of the instant specification contains humectant water 10 %. However, Example 2 is not commensurate in scope with the claims because the claims recite any brightener, any humectant, any hardener, and any emollient with ranges and Example 1 is not commensurate with the genus of claim 1 as well as the ranges recited. While Wang Hui recites high amounts of water (humectant as in claim 6) and also further recites humectant from 2.01-4 % which is less than 10 %, Maitra et al. disclose humectant can be used in cosmetic compositions that include lipsticks in overlapping amounts from 0.1-20 % and are included to enhance the utility of the compositions (para 0089 or Maitra)  which include lipsticks (para 0003). 

CONCLUSION 
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



CORRESPONDENCE
9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Examiner, Art Unit 1615